DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2021 has been entered.
 
Status
Claims 1-20 are pending. No new amendments were made with Applicant’s current response. Claims 3-9 and 16-19 are withdrawn.
Therefore, Claims 1, 2, 10-15 and 20 are presented for examination.

Election/Restrictions
Applicant elected a) arsinothricin, b) the composition does not contain an inhibitor of phosphinothricin N-acetyl transferase or arsinothricin N-transferase, and c) M. bovis as the infectious agent in the reply filed on 10/11/2019. 

Information Disclosure Statement
No Information Disclosure Statement(s) filed 05/04/2020 has/have been filed with the current submission.

Claim Rejections - 35 USC § 103
Rejection Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 1, 2, 10-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz et al. (US 2004/0157802 A1) in view of Kuramata et al. (Environ. Chem. 2016, 13, 723–731 – in IDS).

Claimed invention
Claim 1 is directed to a method for treating an infection caused by Mycobacterium tuberculosis, Mycobacterium bovis or Enterobacter cloacae. 

Prior art
Horowitz teaches novel antimicrobial compositions containing analogues of L-methionine-SR-sulfoximine (MSO) having general formula 1 
    PNG
    media_image1.png
    124
    82
    media_image1.png
    Greyscale
. See Fig. 6. The analogues are effective for treating intracellular pathogen infections, specifically Mycobacterium infections (e.g., M. bovis, M. tuberculosis, etc.). See abstract; see also 0022. The structurally related analogues work by inhibiting the mycobacterium glutamine synthetase (MbGS). One specific effective analogue is phosphinothricin (PPT) having the structure

    PNG
    media_image2.png
    159
    84
    media_image2.png
    Greyscale
. See 0037, last sentence; see also 0039.
 
While Horowitz teaches that phosphinothricin as a MSO analogue is effective for treating Mycobacterium infection including M. tuberculosis and M. bovis, Horowitz does not expressly teach arsinothricin. 

In 2016, Kuramata found 2 novel compounds produced by bacteria in the rhizospheres of rice plants. One of them, arsinothricin (AST), is an arsenic mimetic of phosphinothricin (PPT). See abstract. It was named arsinothricin due to its similar structure to phosphinothricin. See p. 2nd col. 1st full paragraph. 
    PNG
    media_image3.png
    180
    88
    media_image3.png
    Greyscale
 vs. 
    PNG
    media_image2.png
    159
    84
    media_image2.png
    Greyscale
. AST was shown to be absorbed by E. coli and possess toxic antibacterial efficacy against it. See abstract. Results suggest that this is because of AST's structural similarity to PPT. See p. 729, 1st paragraph, last sentence.

One of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention because Horowitz teaches that MSO analogues such as phosphinothricin are effective agents for treating mycobacterium infections such as infections caused by M. tuberculosis and M. bovis while Kuramata teaches that arsinothricin (AST) is an antibacterial analogue of phosphinothricin (PPT) as well as a mimetic of PPT.  One of ordinary skill in the art would have found it prima facie obvious to treat infections caused by M. tuberculosis or M. bovis because AST is an antibacterial agent that is structurally very close to PPT 
    PNG
    media_image3.png
    180
    88
    media_image3.png
    Greyscale
 vs. 
    PNG
    media_image2.png
    159
    84
    media_image2.png
    Greyscale
and is described as having PPT mimetic activity. Thus, one of ordinary skill in the art would have reasonably believed that AST would, like PPT, possess antibacterial efficacy against infections cause by Mycobacterium.
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention.   

Regarding Claims 2, 10, 12-14 and 20, Horowitz teaches M. bovis and M. tuberculosis.

Regarding Claim 11, the compositions are suitable for administration by any number of routes such as, intravenously, intramuscularly, intraperitoneally, subcutaneously, orally, and others.

Regarding Claim 15, wherein the infections agent does not express Arsinothricin N-acetyltransferase or phosphinothricin N-acetyltransferase. Horowitz does not mention that these transferases are present. Additionally, there is no evidence that each of these transferases are expressed by M. tuberculosis and M. bovis of Horowitz. Lastly, one of ordinary skill in the art would have reasonably expect that arsinothricin would be effective in Mycobacterium that lacks expression of the claimed transferases because Horowitz and Kuramata suggest the use of Mycobacterium for treating Mycobacterium.

Response to arguments and declaration filed 5/26/2021
Applicant argues that Kuramata teaches that AST is not effective in LB medium. However, showing that it is less effective in LB medium does not equate to unpredictability and would keep one from understanding AST and PPT are similar in their antimicrobial effect.
Applicant argues that AST is not predictable to PPT because Kuramata does not teach AST effects on Mycobacterium and states that the mechanism by which AST works is unknown. This is not persuasive because Kuramata teaches that AST possesses antibacterial activity and is a mimetic to PPT, which possess activity against Mycobacterium. While the exact mechanism by which AST works may not be known, this does not remove the teachings that it is a PPT mimetic with antibacterial activity.
Applicant points to differences between 2 different compounds (Me-MSO vs. Et-MSO) that are not of relevance to the mimicry of PPT by AST. Thus, whether Me-MSO is different from Et-MSO is of no relevance to the use of AST as a PPT mimetic.
Applicant argues that the previously filed 11/12/2020 declaration shows critical functional differences between AST and PPT. However, any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Evidence of unobvious or unexpected advantageous properties, such as superiority in a property the claimed compound shares with the prior art, can rebut prima facie obviousness. "Evidence that a compound is unexpectedly superior in one of a spectrum of common properties . . . can be enough to rebut a prima facie case of obviousness."  In re Chupp, 816 F.2d 643, 646, 2 USPQ2d 1437, 1439 (Fed. Cir. 1987). The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c). "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). As previously pointed out in the 03/03/2021 Office action regarding the 11/12/2020 declaration, none of the requirements above for demonstrating unexpected surprising results is present in the 11/12/2020 declaration. Thus, Applicant’s arguments are not persuasive.

Applicant argues that the specification demonstrates that AST is unexpectedly more potent against bacterial infections. However, it was known already that arsenic behaves very similarly to phosphorus. However, the heavier arsenic atom tends to react more with certain sensitive biomolecules, and this reactivity makes it a potent poison to living things. See Brian Thomas, Ph. D. (“Arsenic-Eating Bacteria: A New Frontier in Life Science?” https://www.icr.org/article/arsenic-eating-bacteria-new-frontier. (Dec. 14, 2010)). Thus, even if greater potency was demonstrated against living bacteria, the potency would not appear to have been surprising or unexpected.
Applicant argues that the current declaration, filed 5/26/2021, demonstrates that AST is less toxic than MSO against human monocytes. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). This is not persuasive. First, it is noted that the rejection is based on using AST as a mimetic for PPT, not MSO. Thus, the showing does not make a proper comparison to the closest prior art. Furthermore, the current invention is drawn to treating infections due to Mycobacterium bovis and tuberculosis and Enterobacter cloacae, not to toxicity to human monocytes. The showing of different levels of toxicity against normal human monocytes does not address the focus of the invention or rejection concerning the treatment of infections. Applicant has not provided evidence demonstrating unexpected results for the method that is claimed.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Horowitz teaches MSO analogues (e.g., phosphinothricin, PPT) are effective agents for treating mycobacterium infections such as infections caused by M. tuberculosis and M. bovis. While Horowitz explicitly discloses PPT as a MSO analogue for treating Mycobacterium infections, Horowitz provides the suggestion that analogues of MSO other than PPT may be effective for treating these infections. Further given that AST is an antibacterial analogue and mimetic of PPT (see Kuramata) and MSO analogue, one of ordinary skill in the art would have found it reasonable to use AST to treat infections caused by M. tuberculosis or M. bovis. Horowitz recognized that MSO is useful for treating Mycobacterium infections and found it reasonable to use a structural analogue of MSO, i.e., PPT, for treating Mycobacterial infection. Thus, Applicant’s arguments that one would not rationally select an analogue with known antibacterial activity such as AST, especially given that AST is described as a mimetic of PPT, for treating the same infection is not deemed to be persuasive. Thus, one of ordinary skill in the art would have reasonably believed that AST would, similar to PPT, possess antibacterial efficacy against infections cause by Mycobacterium. 
For these reasons, the rejection is deemed to still be proper and is, therefore, maintained. 

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS E SIMMONS/            Examiner, Art Unit 1629                             


/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629